Citation Nr: 1735446	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for an abdominal disability, to include a gastrointestinal disorder.

3. Entitlement to an initial compensable rating for right leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned; a transcript of that hearing is of record.  The remaining issue at that time was the rating for shin splints.  The Veteran has indicated that he wants an additional hearing concerning the SC issues.  In view of the need for additional development on those issues, consideration of additional hearing is delayed pending development.

In July 2015, the Board remanded the Veteran's claim for additional development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to service connection for a right hip disability. Her most recent and pertinent VA examination was in January 2014. The Veteran reported that she first injured her hip while jogging in-service. Upon examination, the examiner diagnosed the Veteran with right hip tendonitis vs possible sacroiliitis (resolved) and right hip anterior/inferior labral tear. The examiner determined that the Veteran's hip condition was not related to her military service. However, the examiner commented that the Veteran received some private treatment for her hip, but these records were unavailable for her to review at the time. Thus, the VA examiner may have had an incomplete medical history. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (when providing medical opinion "the Secretary must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history"). Further, it was also indicated that the Veteran was scheduled to undergo right hip surgery the next day with her private provider, Dr. Anz. Therefore, as it has been over 2 years since the Veteran's last VA examination, the examiner did not have access to her private medical records, and she apparently had right hip surgery soon thereafter, a new VA examination is necessary.

The Veteran also seeks entitlement to service connection for an abdominal disability, to include a gastrointestinal disorder. Similarly, her most recent and pertinent VA examination was in January 2014. The examiner acknowledged that the Veteran was previously diagnosed with gastroenteritis in-service and that the Veteran complained of additional abdominal pain. However, the examiner was unable to render a current diagnosis of an abdominal disability. Given that it has been over 2 years since her latest VA examination and the absence of medical treatment records since 2014, the Board finds that a new VA examination for an abdominal disability would be helpful in determining the Veteran's claim. 

With regard to the Veteran's claim of entitlement to an initial compensable rating for right leg shin splints, she and her representative indicated that her symptoms had worsened since her most recent and pertinent VA examination in 2013. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). As such, a new VA examination is warranted.

VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to her electronic claims file, the Veteran has received both VA and private treatment for her conditions, but there are no VA treatment records after approximately 2014. Moreover, while there are some private treatment records from Dr. Anz available, there are none from Dr. Anz after the Veteran's apparent January 2014 right hip surgery. Therefore, the AOJ should obtain any additional relevant and appropriate treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, including post-operative treatment records from Dr. Anz, and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) with a VA examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed right hip disability and abdominal disability, to include a gastrointestinal disorder, and to determine the nature and severity of her service-connected right leg shin splints. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed  right hip disability and abdominal disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.

The examiner should also clearly identify any knee or ankle disability associated with the Veteran's right leg shin splints, and provide a functional assessment of her current condition, including any residuals.

In providing the requested opinions, the examiner should refer to the pertinent evidence of record, including the Veteran's documented in-service right hip injury and abdominal complaints, as well the Veteran's lay statements concerning her injuries. It should also be noted that the Veteran apparently had right hip surgery in January 2014. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. The examiner should also reconcile all prior reports, as necessary.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  Further, it the appellant is not satisfied as to the outcome of one or more issue on appeal, and still desires a hearing on one or more of the issues, she should so indicate so that appropriate action may be taken. An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




